ORDER

PER CURIAM.
The estate of John R. Givens (plaintiff) appeals from a judgment entered by the Circuit Court of St. Louis County granting Armstrong, Teasdale, Schlafly & Davis’ (defendant) motion to dismiss because plaintiffs claims were barred by the statute of limitations, § 512.120 RSMo 1994 (all further references will be to RSMo 1994 unless otherwise noted).
We affirm the judgment pursuant to Rule 84.16(b). An opinion restating the principles of law would have no precedential value. A memorandum solely for the use of the parties involved has been provided explaining the reason for our holding.